DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be in the form of a single paragraph of no more than 15 lines and 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification should not refer to the claims when describing the invention, as occurs at page 3 of the specification as originally filed for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) In claim 1, from which claims 2 and 3 depend, and claim 4, from which claims 5-7 depend, the term “in the mounted position” in both claims lacks clear antecedent basis, rendering the scope of the claims indefinite.
2) In claim 5, the term “preferably” renders the scope of the claim indefinite in that it is not clear if the limitations following this term are actually required by the claim, thereby rendering the scope of the claim indefinite.
3) In claim 7, the terms “the actual bubble index components” and “the reference bubble index components” lack clear antecedent basis, rendering the scope of the claim indefinite.
4) In claim 9, the term “preferably” renders the scope of the claim indefinite in that it is not clear if the limitations following this term are actually required by the claim, thereby rendering the scope of the claim indefinite.
5) In claim 10, from which claims 11-15 depend, the term “the initial volume flow” (line 4) lacks antecedent basis, rendering the scope of the claims indefinite.
6) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0047396 to Burty et al (Burty et al) in view of the admitted prior art of the instant disclosure (APA). Burty et al teaches a gas purging system including a gas purging plug (5) installed at the bottom of a ladle (1), and measuring vibrations with vibration sensors (10, 11) in the form of piezoelectric seismic acceleration type sensors (see paragraph [0029] for example). Burty et al does not disclose the specific purge plug structure of the attachment of the vibration sensors to the purge plug itself, although Burty et al does allow for the sensors to be attached to any stationary element on the ladle (see paragraph [0026] for example). The APA teaches hat purge plugs employed in systems such as Burty et al are commonly designed to include a ceramic refractory body within a metallic cover substantially in the manner recited in instant claim 1 for example. Since Burty et al would require some type of purge plug design, motivation .
With respect to claims 4-7, Burty et al also teaches a data processing unit and control unit adapted to calculate and monitor the bubbling properties of the apparatus through monitoring of the sensor readings see paragraph [0040] for example and control the gas flow in response (see paragraphs [0052]-[0054] for example).
With respect to claims 9-15, Burty et al teaches a method of operation of its disclosed bubbling and vibration measurement system meeting these claim limitations as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 7,780,906 and US 6,264,716 are also cited as further examples of prior art purge plug systems including vibration monitoring, measuring and control systems.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk